Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 1 of 20 PageID# 480



                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Norfolk Division


  LIGHTHOUSE FELLOWSHIP CHURCH,

                           Plaintiff,

                v.
                                                                     Civil No. 2:20cv204
  RALPH NORTHAM, in his official capacity
  as Governor of the Commonwealth of Virginia,

                           Defendant.


                                                ORDER

            Pending before the Court is an Emergency Motion for an Injunction Pending Appeal filed

 by Plaintiff. Mot. for Injunction Pending Appeal, ECF No. 18 (hereinafter “IPA Mot.”). For the

 following reasons Plaintiff’s Motion (ECF No. 18) is DENIED. No hearing is required, because

 the facts and arguments are presented adequately in the briefing and the exhibits submitted by the

 parties.

 I.         BACKGROUND

            On May 5, 2020, the Court denied Plaintiff’s Emergency Motion for a Temporary Restrain-

 ing Order (“TRO”) and Preliminary Injunction because Plaintiff is unlikely to succeed on the mer-

 its of its claims, the balance of the equities tips against Plaintiff, and because preliminary injunctive

 relief is not in the public interest. See Order, ECF No. 16.

            Plaintiff subsequently filed a Notice of Appeal. Notice of Appeal, ECF No. 17. Plaintiff

 now moves for an injunction pending appeal, pursuant to Federal Rule of Civil Procedure 62(d)—

 providing that the Court may issue an injunction pending appeal while an appeal is pending from

 an order that refuses a preliminary injunction—and pursuant to Federal Rule of Appellate


                                                    1
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 2 of 20 PageID# 481



 Procedure 8(a)(1)(C)—providing that a party typically must move for an injunction pending appeal

 in the district court before moving for an injunction pending appeal in the court of appeals. IPA

 Mot., ECF No. 18.

        The Court has recited the background relevant to the Plaintiff’s Motion for a TRO and

 Preliminary Injunction thoroughly and it need not be repeated here. See Order at 1–8, ECF No. 16.

 However, several subsequent developments in the Governor’s Orders warrant acknowledgment.

        On May 8, 2020, the Governor issued Executive Order 61, addressing “Phase One” of the

 Commonwealth’s plan for easing the restrictions instituted by the previous Orders. See Executive

 Order 61 (May 8, 2020), https://www.governor.virginia.gov/media/governorvirginiagov/execu-

 tive-actions/EO-61-and-Order-of-Public-Health-Emergency-Three---Phase-One-Easing-Of-Cer-

 tain-Temporary-Restrictions-Due-To-Novel-Coronavirus-(COVID-19).pdf. The Order amends

 Executive Order 55. Id. at 10. Under Executive Order 61, “[a]ll public and private in-person

 gatherings of more than 10 individuals [remain] prohibited.” Id. at 7. Nevertheless, religious

 gatherings are permitted if they are “limited to no more than 50% occupancy of the room or facility

 in which the religious services are conducted”; “[i]ndividuals attending religious services [are] at

 least six feet apart when seated and . . . practice proper physical distancing at all times,” except

 that family members may be seated together; religious institutions “[m]ark seating in six-foot in-

 crements and in common areas where attendees may congregate”; no items are “passed to or be-

 tween attendees[] who are not family”; all “items used to distribute food or beverages [are] dis-

 posable, used only once, and discarded”; “[a] thorough cleaning and disinfection of frequently

 contacted surfaces [is] conducted prior to and following any religious service”; and the institution

 “[p]ost[s] signage at the entrance that states that no one with a fever or symptoms of COVID-19

 is permitted in the establishment” and “signage to provide public health reminders regarding social



                                                  2
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 3 of 20 PageID# 482



 distancing, gatherings, options for high risk individuals, and staying home if sick.” Id. at 7–8. The

 Order also strongly encourages persons attending religious services to wear face coverings over

 their nose and mouth at all times. Id. at 7.

        Restaurants and other similar venues, personal care and grooming services, farmers mar-

 kets, fitness facilities, and “brick-and-mortar” businesses are also permitted to begin reopening if

 they adhere to certain requirements, including limitations involving occupancy or only operating

 in outdoor settings or utilizing face coverings and conducting frequent cleaning. Id. at 2–6.

        Other venues must remain closed, such as theaters, performing arts centers, concert venues,

 museums, and other indoor entertainment centers, racetracks and historic horse racing facilities,

 bowling alleys, skating rinks, arcades, amusement parks, trampoline parks, fairs, arts and crafts

 facilities, aquariums, zoos, escape rooms, public and private social clubs, and other places of “in-

 door public amusement.” Id. Public beaches are to remain closed except for purposes of exercis-

 ing and fishing. Id. at 7. Schools and institutions of higher learning will remain closed for the

 remainder of the 2019–2020 school year. Id. at 8.

        Although Executive Order 61 went into effect at 12:00 a.m., Friday May 15, 2020, (id. at

 10), its implementation is delayed in several localities within the Commonwealth. In response to

 requests from “local officials from the Counties of Arlington, Fairfax, Loudon, and Prince Wil-

 liam, and the Cities of Alexandria, Fairfax, Falls Church, Manassas, Manassas Park, as well as the

 Towns of Dumfries, Herndon, Leesburg, and Vienna,” the Governor issued Executive Order 62,

 delaying the amendments made by Executive Order 61 until 11:59 p.m. on May 28, 2020 in those

 localities. Executive Order 62 (May 12, 2020), https://www.governor.virginia.gov/media/gover-

 norvirginiagov/executive-actions/EO-62-and-Order-of-Public-Health-Emergency-Four---Juris-

 dictions-Temporarily-Delayed-From-Entering-Phase-One-in-Executive-Order-61-and-Permitted-



                                                  3
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 4 of 20 PageID# 483



 to-Remain-in-Phase-Zero-Northern-Virginia-Region.pdf. The Order noted that the delay was ap-

 propriate in light of the fact that “[t]he Northern Virginia Region is substantially higher than the

 rest of the Commonwealth in percentage of positive tests for COVID-19.” Id.

           The implementation of Executive Order 61 is also delayed until May 28, 2020 in “the City

 of Richmond and the County of Accomack,” where Plaintiff is located. Amended Executive Order

 62 (May 14, 2020), https://www.governor.virginia.gov/media/governorvirginiagov/executive-ac-

 tions/EO-62-and-Order-of-Public-Health-Emergency-Four-AMENDED.pdf.                  These localities

 continue to see an increase in the number of positive cases of COVID-19, and Accomack County

 has a disproportionate percentage of positive cases in the state. Id. at 2. “Local health officials

 opine that the County of Accomack’s total positive cases could increase by over 50% in a matter

 of days.” Id. Accordingly, the parties in this litigation are in the substantially same positions they

 were in at the time that Plaintiff’s Motion for a TRO and Preliminary Injunction was decided,

 although circumstances are likely to change in a matter of weeks.1

           Plaintiff’s Motion for an Injunction Pending Appeal has been briefed by both parties. See

 IPA Mot., ECF No. 18; Resp. in Opp., ECF No. 36; Reply, ECF No. 39. The United States has

 filed a Statement in Support of Plaintiff. Notice, ECF No. 20. The Motion is now ripe for a

 decision.

 II.       LEGAL STANDARDS

           In deciding a motion for an injunction pending appeal under Federal Rule of Civil Proce-

 dure 62, the Court must consider four factors: “(1) whether the applicant has made a strong show-

 ing that it is likely to succeed on the merits [of the appeal]; (2) whether the applicant will be




 1
           Plaintiff has not yet addressed the impact of the Governor’s new Orders on its existing
 claims.
                                                   4
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 5 of 20 PageID# 484



 irreparably injured absent [an injunction pending appeal]; (3) whether issuance of [an injunction

 pending appeal] will substantially injure the other parties interested in the proceeding; and (4)

 where the public interest lies.” E.I. DuPont de Nemours & Co. v. Kolon Indus., Inc., 871 F. Supp.

 2d 513, 518 (E.D. Va. 2012) (citing Hilton v. Braunskill, 481 U.S. 770, 776 (1987)).

 III.    ANALYSIS

         As the Court found previously in addressing Plaintiff’s Motion for a TRO and a Prelimi-

 nary Injunction, Plaintiff is unlikely to succeed on the merits of its constitutional claims and its

 state statutory claim, the balance of the equities tips against Plaintiff, and preliminary injunctive

 relief is not in the public interest. See Order, ECF No. 16. The same conclusions are compelled

 after evaluating Plaintiff’s Motion for an Injunction Pending Appeal. The analysis and evaluation

 leading to those conclusions are adopted herein and need not be repeated extensively. See id. at

 9–33.

         Moreover, Plaintiff’s Motion for an Injunction Pending Appeal also must be denied be-

 cause sovereign immunity bars Plaintiff’s claims against the Governor and because the doctrine of

 derivative abstention counsels this Court to abstain from granting Plaintiff the declaratory and

 injunctive relief it seeks. The analysis of these additional bases follows.

         A.     Sovereign Immunity

         Defendant—the Governor of Virginia—is immune from the claims asserted in this Motion

 and in Plaintiff’s previous Motion for a TRO and Preliminary Injunction. Accordingly, Plaintiff

 is unlikely to succeed on its claims against Defendant.

                i.      Federal Constitutional Claims

         The Eleventh Amendment to the United States Constitution provides that “[t]he Judicial

 power of the United States shall not be construed to extend to any suit in law or equity, commenced



                                                  5
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 6 of 20 PageID# 485



 or prosecuted against one of the United States by Citizens of another State, or by Citizens or Sub-

 jects of any Foreign State.” U.S. Const. amend. XI. This Amendment has been interpreted by the

 United States Supreme Court to mean that a state may not “be sued as defendant in any court in

 this country without [its] consent . . . .” Hans v. Louisiana, 134 U.S. 1, 17 (1890) (quoting Cun-

 ningham v. R.R. Co., 109 U.S. 446, 451 (1883)).

        In Ex parte Young, the Supreme Court clarified that “a suit against individuals, for the

 purpose of preventing them, as officers of a state, from enforcing an unconstitutional enactment,

 to the injury of the rights of the plaintiff, is not a suit against the state within the meaning of the

 [Eleventh] Amendment.” 209 U.S. 123, 154 (1908) (emphasis added) (citation omitted).

        If the act which [a state officer] seeks to enforce [is] a violation of the Federal
        Constitution, the officer, in proceeding under such enactment, comes into conflict
        with the superior authority of that Constitution, and he is in that case stripped of his
        official or representative character and is subjected in his person to the conse-
        quences of his individual conduct. The state has no power to impart to him any
        immunity from responsibility to the supreme authority of the United States.

 Id. at 159–60.

        However, “[i]n making an officer of the state a party defendant in a suit to enjoin the en-

 forcement of an act alleged to be unconstitutional, it is plain that such officer must have some

 connection with the enforcement of the act, or else it is merely making him a party as a representa-

 tive of the state, and thereby attempting to make the state a party.” Id. at 157 (emphasis added).

 That the Governor is “the executive of the state” and is, “in a general sense, charged with the

 execution of all its laws,” is insufficient to bring him within the Ex parte Young exception. Id. at

 192. Although “[t]hat would be a very convenient way for obtaining a speedy judicial determina-

 tion of questions of constitutional law which may be raised by individuals,” it would be incon-

 sistent “with the fundamental principle that [states] cannot, without their assent, be brought into

 any court at the suit of private persons.” Id.


                                                   6
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 7 of 20 PageID# 486



        The United States Court of Appeals for the Fourth Circuit has applied Ex parte Young in

 holding that “the governor’s duty to uphold state law [is] not sufficient to impose the required

 ‘special relation’ to enforce the law so as to make him a proper defendant.” Wright v. North Car-

 olina, 787 F.3d 256, 262 (4th Cir. 2015) (citing McBurney v. Cuccinelli, 616 F.3d 393, 400–02

 (4th Cir. 2010)); see also Waste Mgmt. Holdings, Inc. v. Gilmore, 252 F.3d 316, 331 (4th Cir.

 2001) (“[A]though Governor Gilmore is under a general duty to enforce the laws of Virginia by

 virtue of his position as the top official of the state’s executive branch, he lacks a specific duty to

 enforce the challenged statutes . . . . The fact that he has publicly endorsed and defended the chal-

 lenged statutes does not alter our analysis.”); see also Allen v. Cooper, 895 F.3d 337, 355 (4th Cir.

 2018) (noting “that a governor cannot be enjoined by virtue of his general duty to enforce the

 laws”). Something more is required. See, e.g., Bostic v. Schaefer, 760 F.3d 352, 371 n.3 (4th Cir.

 2014) (holding that a State circuit court clerk has sufficient enforcement authority to create an Ex

 parte Young exception because the clerk was responsible for granting and denying applications for

 marriage licenses).

        “The purpose of allowing suit against state officials to enjoin their enforcement of an un-

 constitutional statute is not aided by enjoining the actions of a state official not directly involved

 in enforcing the subject statute.” Waste Mgmt., 252 F.3d at 331. Accordingly, the Governor may

 be subject to suit under Ex parte Young only if: (1) there is a special connection between the Gov-

 ernor and the enforcement of challenged policy that goes beyond his general duty under the Vir-

 ginia Constitution to enforce the laws of the Commonwealth; and (2) the Governor has acted or

 threatened to enforce the policy. See McBurney, 616 F.3d at 399, 402. Plaintiff has failed to show

 that the Governor is subject to suit under either factor.




                                                   7
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 8 of 20 PageID# 487



          Plaintiff argues that the Governor has a special connection to the enforcement of the Gov-

 ernor’s Orders because the Virginia Constitution and Virginia Code provide him with special en-

 forcement authority during times of emergency. Plaintiff references specifically Article V, § 7 of

 the Virginia Constitution. Reply at 5, ECF No. 39. This Article provides that “[t]he Governor

 shall . . . enforce the execution of the laws.”2 But this is the general enforcement power that the

 Fourth Circuit has found insufficient by itself to subject the Governor to an Ex parte Young excep-

 tion. Waste Mgmt., 252 F.3d at 331 (finding that the Virginia Governor’s general duty to enforce

 the laws is insufficient to abrogate Eleventh Amendment immunity).

        Plaintiff’s reliance on Virginia Code § 44-146.17 also fails. See Reply at 5–6, ECF No.

 39. This provision authorizes the Governor to issue executive orders that have the force and effect

 of law in response to an emergency. Va. Code § 44-146.17 (stating that the Governor has the

 power in an emergency “[t]o proclaim and publish such rules and regulations and to issue such

 orders as may, in his judgment, be necessary to accomplish the purposes of this chapters,” and that

 such “[e]xecutive orders . . . shall have the force and effect of law and the violation thereof shall

 be punishable as a Class 1 misdemeanor”). This statute does not provide the Governor with any

 special authority to enforce the executive orders that he issues in response to an emergency. In-

 stead, the statute allows the Governor to create law in an emergency. “The power to promulgate

 law is not the power to enforce it.” In re Abbott, 956 F.3d 696, 709 (5th Cir. 2020). The Ex parte



 2
         Plaintiff misconstrues this provision in its Reply. Plaintiff contends that this provision
 states that “‘[t]he Governor . . . shall have the power . . . to enforce the execution of the laws’
 during times of emergency.” Reply at 5, ECF No. 39 (emphasis added) (quoting Va. Const. art.
 V, § 7). But the provision makes no reference to “times of emergency.” The only reference to
 emergencies in Article V relates to who will serve as Governor if there is a vacancy in a time of
 emergency and the House of Delegates is unable to convene, and to the General Assembly’s power
 to “provide by law for the waiver of the eligibility requirements for the Attorney General, Speaker
 of the House, or acting Speaker to serve as Governor in the event of an emergency . . . .” Va.
 Const. art. V, § 16.
                                                  8
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 9 of 20 PageID# 488



 Young exception turns on who has the prospective authority to enforce the law, not on who had

 retrospective authority to create the law.

        The same section of the Virginia Code provides that the enforcement authority for the Gov-

 ernor’s Orders rests elsewhere. Under Virginia Code § 44-147.16, violations of the Governor’s

 Orders are punishable as Class 1 misdemeanors. The Virginia Code establishes that the prosecu-

 tion of misdemeanor offenses resides within the discretion of Commonwealth’s Attorney.

 Va. Code § 15.2-1627(B) (providing that the Commonwealth’s Attorney “shall be a part of the

 department of law enforcement of the county or city in which he is elected or appointed, and shall

 have the duties and powers imposed upon him by general law, including the duty of prosecuting

 . . . Class 1 . . . misdemeanors”). The Governor lacks the special enforcement authority required

 to subject him to this lawsuit under the Ex parte Young exception.

        Furthermore, even assuming arguendo that the Governor has some special enforcement

 authority beyond his general duty to enforce the law of the Commonwealth, the Court “cannot

 apply Ex parte Young because [the Governor] has not acted or threatened to act.” McBurney, 616

 F.3d at 402. Plaintiff has not alleged that the Governor specifically directed the enforcement of

 his Orders against it or any other individual or entity, nor has it presented evidence that the Gov-

 ernor “participated in the decisionmaking process” of state and local law enforcement agencies

 regarding the enforcement of the Governor’s Orders. Id. at 401–02 (finding that the Attorney

 General had not “acted or threatened to act” to enforce a statute where he had “neither personally

 denied any of the Appellants’ . . . requests [under the statute] nor advised any other agencies to do

 so,” and where the Appellants had not “allege[d] that the Deputy Commissioner or County Director

 relied on the Attorney General’s advice in denying their . . . requests” under the statute). Because

 there is no evidence that the Governor himself “enforced, threatened to enforce, or advised other



                                                  9
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 10 of 20 PageID# 489



 agencies to enforce” his Orders against Plaintiff or any other individual or entity, “the Ex parte

 Young fiction cannot apply.” Id. at 402.

        The Court does not question whether Plaintiff’s Complaint “falls within the doctrine of Ex

 parte Young permitting suits against state officials for prospective relief from ongoing violations

 of federal law.” S.C. Wildlife Fed’n v. Limehouse, 549 F.3d 324, 332 (4th Cir. 2008). But that

 does not relieve Plaintiff of the obligation to name the proper state official(s) as the proper defend-

 ant(s) in such suits seeking prospective relief from the enforcement of an allegedly unconstitutional

 statute. Plaintiff has not done so here, and so is unlikely to succeed on the merits of its constitu-

 tional claims against the Governor.

                ii.     State Statutory Claim

        The Ex parte Young exception does not apply to claims in federal court against state offic-

 ers for violations of state law. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106

 (1984). Suits against state officers for violations of state laws are absolutely barred by Eleventh

 Amendment immunity. Id. The Supreme Court has reasoned that

        when a plaintiff alleges that a state official has violated state law[,] . . . the entire
        basis for the [Ex parte Young exception to sovereign immunity] disappears. A fed-
        eral court’s grant of relief against state officials on the basis of state law, whether
        prospective or retroactive, does not vindicate the supreme authority of federal law.
        On the contrary, it is difficult to think of a greater intrusion on state sovereignty
        than when a federal court instructs state officials on how to conform their conduct
        to state law. Such a result conflicts directly with the principles of federalism that
        underlie the Eleventh Amendment.

 Id. (emphasis in original).

        Nevertheless, a state “may waive its Eleventh Amendment immunity by consenting to be

 sued in federal court.” Litman v. George Mason Univ., 186 F.3d 544, 550 (4th Cir. 1999). Such

 waiver can be found where a state “directly and affirmatively waive[s] its Eleventh Amendment

 immunity in a state statute or constitutional provision, as long as the provision explicitly specifies


                                                   10
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 11 of 20 PageID# 490



 the state’s intention to subject itself to suit in federal court.” Id. (quotations and alterations omit-

 ted).

         But this “test . . . is a stringent one. Although a [s]tate’s general waiver of sovereign im-

 munity may subject it to suit in state court, it is not enough to waive the immunity guaranteed by

 the Eleventh Amendment. . . . ‘[A] [s]tate’s constitutional interest in immunity encompasses not

 merely whether it may be sued, but where it may be sued.’” Atascadero State Hosp. v. Scanlon,

 473 U.S. 234, 241 (1985) (emphasis in original) (quoting Pennhurst, 465 U.S. at 99) (citations

 omitted). The state’s intention to subject itself to suit in federal court must be “stated by the most

 express language or by such overwhelming implication from the text as will leave no room for any

 other reasonable construction.” Lee-Thomas v. Prince George’s Cty. Pub. Sch., 666 F.3d 244, 250

 (4th Cir. 2012) (quoting Atascadero, 473 U.S. at 240).

         “[A] state does not waive its Eleventh Amendment immunity ‘by consenting to suit in the

 courts of its own creation,’ ‘by stating its intention to sue and be sued, or even by authorizing suits

 in any court of competent jurisdiction.’” Lee-Thomas, 666 F.3d at 251 (quoting Coll. Sav. Bank

 v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 676 (1999)). “[I]n order for a

 state statute or constitutional provision to constitute a waiver of Eleventh Amendment immunity,

 it must” explicitly and unambiguously “specify the [s]tate’s intention to subject itself to suit in

 federal court.” Atascadero, 473 U.S. at 241 (emphasis in original).

         The express waiver may be made in a statute or constitutional provision, or by the highest

 court of the state interpreting the statute or constitutional provision. Lee-Thomas, 666 F.3d at 251.

 “[W]here the highest court of a state has construed a state statute [or constitutional provision] as

 intending to waive the state’s immunity to suit in federal court, the state’s intent is just as clear as




                                                   11
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 12 of 20 PageID# 491



 if the waiver were made explicit in the state statute [or constitutional provision].” Id. (quotation

 omitted).

         The Virginia Religious Freedom Act provides that “[a] person whose religious exercise has

 been burdened by government in violation of this section may assert that violation as a claim or

 defense in any judicial or administrative proceeding and may obtain declaratory and injunctive

 relief from a circuit court.” Va. Code § 57-2.02(D). The statute also provides that “[t]he decision

 of the circuit court to grant or deny declaratory and injunctive relief may be appealed by petition

 to the Court of Appeals of Virginia.” Va. Code § 57-2.02(F).

         This statute does not unambiguously express an intent by the Commonwealth to subject

 itself to suit for violations of this statute in federal court. The phrase “any judicial or administrative

 proceeding” does not clearly express the Commonwealth’s intent to subject itself to suit in federal

 court. See Lee-Thomas, 666 F.3d at 251 (noting that the phrase “any court of competent jurisdic-

 tion” is insufficient to find that a state has waived Eleventh Amendment immunity). Instead, by

 referencing the Virginia circuit courts and the Court of Appeals of Virginia, the statute demon-

 strates the Commonwealth’s intent to waive immunity only in its own courts.

         Plaintiff has failed to present any other state statute, constitutional provision, or Virginia

 Supreme Court case establishing that the Commonwealth waives immunity from suit in federal

 court for alleged violations of the Virginia Religious Freedom Act. See Reply at 7 n.1, ECF No.

 39 (stating that Plaintiff declines to respond at this stage to Defendant’s argument on Pennhurst

 immunity). It has failed to show any likelihood of success on the merits, because the Governor is

 likely immune from suit in federal court on this state statutory claim.




                                                    12
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 13 of 20 PageID# 492



        B.      Abstention

        Although the Court denied Plaintiff’s Motion for a TRO and Preliminary Injunction on the

 grounds that Plaintiff had failed to show likelihood of success on the merits and because the public

 interest and balance of the equities disfavor a preliminary injunction, the Court now includes ad-

 ditional reasoning recognizing the impropriety of this Court ordering preliminary injunctive relief,

 injunctive relief pending appeal, and ultimately declaratory and permanent injunctive relief after

 considering the doctrine of derivative abstention.

        “‘Abstention from the exercise of federal jurisdiction is the exception, not the rule.’ As a

 general rule, ‘federal courts have a strict duty to exercise the jurisdiction that is conferred upon

 them by Congress.’” United States v. South Carolina, 720 F.3d 518, 526 (4th Cir. 2013) (quoting

 Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 813 (1976); and

 Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996)). Nevertheless, “federal courts may

 not enjoin a pending state criminal prosecution, absent a clear showing that ‘defense of the

 . . . prosecution will not assure adequate vindication of constitutional rights.’” Cinema Blue of

 Charlotte, Inc. v. Gilchrist, 887 F.2d 49, 52 (4th Cir. 1989) (quoting Younger v. Harris, 401 U.S.

 37, 48–49 (1971)).

        Underlying this rule “is a broader rule of comity: namely, that federal courts should abstain

 from the decision of constitutional challenges to state action, however meritorious the complaint

 may be, ‘whenever [the] federal claims have been or could be presented in ongoing state judicial

 proceedings that concern important state interests.’” Cinema Blue, 887 F.2d at 52 (quoting Hawaii

 Hous. Auth. v. Midkiff, 467 U.S. 229, 237–38 (1984)). “Younger v. Harris and its progeny espouse

 a strong federal policy against federal-court interference with pending state judicial proceedings

 absent extraordinary circumstances.” Colonial First Props., LLC v. Henrico Cty., 236 F. Supp. 2d



                                                 13
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 14 of 20 PageID# 493



 588, 596 (E.D. Va. 2002) (quoting Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457

 U.S. 423, 431 (1982)).

        Although consideration of Younger abstention generally arises in the context of a federal

 plaintiff who is itself enmeshed in state proceedings, there “may be some circumstances in which

 legally distinct parties are so closely related that they should all be subject to the Younger consid-

 erations which govern any one of them,” even if the federal plaintiff is not a party to the state

 proceedings. Doran v. Salem Inn, Inc., 422 U.S. 922, 928 (1975). Where a federal plaintiff has

 “a substantial stake in the state proceedings” or has interests that are “intertwined” with the inter-

 ests of a party to the state proceedings, abstention—sometimes referred to as derivative absten-

 tion—may be appropriate. Hicks v. Miranda, 422 U.S. 332, 348–39 (1975). Under such circum-

 stances, “[t]he same comity considerations” underlying Younger “[p]lainly . . . apply . . . .” Id. at

 349.

        In accordance with the foregoing considerations, Younger abstention applies “when the

 requested relief would interfere with (1) an ongoing state judicial proceeding, instituted prior to

 any substantial progress in the federal proceeding,” which involves the plaintiff or a party whose

 interests are significantly intertwined with the interests of the plaintiff; “that (2) implicates im-

 portant, substantial, or vital state interests; and (3) provides an adequate opportunity for the plain-

 tiff”—or the party to the state proceeding whose interests are intertwined with the plaintiff’s inter-

 ests—to “raise the federal constitutional claim[s] advanced in the federal lawsuit.” South Caro-

 lina, 720 F.3d at 527 (quotation omitted).

        Here, a state judicial proceeding involving Kevin Wilson, the Pastor of Lighthouse Fellow-

 ship Church, was instituted before Plaintiff filed this federal lawsuit. See Va. Uniform Summons,

 Ex. F to Verified Compl., ECF No. 1-7; Verified Compl. at 2–3, ECF No. 1. The criminal



                                                   14
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 15 of 20 PageID# 494



 summons was issued to Pastor Wilson after he held a service at Lighthouse Fellowship Church.

 Verified Compl. at 2–3, ECF No. 1. “Pastor Wilson’s criminal prosecution is now pending in the

 General District Court for the County of Accomack in Virginia, Case No. G20002594-00.” Id. at

 13.

        The Verified Complaint is based on Pastor Wilson’s verification and personal knowledge

 and refers to the charges against Pastor Wilson repeatedly. See id. at 4, 12–14, 16–18, 20–21, 50.

 It emphasizes that individuals visiting essential businesses are “being permitted to enter such busi-

 nesses [in numbers larger than ten] without threat of (or actual) criminal sanction like that imposed

 on Lighthouse’s Pastor Wilson.” Id. at 15–16 (emphasis added); see also id. at 18 (“[A]t around

 the same time as Lighthouse’s Pastor Wilson was being subjected to criminal penalties for his

 ‘religious’ gathering of more than 10 people, local businesses deemed ‘essential’ were permitted

 to accommodate customers [who] were not engaging in the same social distancing protocols . . . .”

 (emphasis added)). Plaintiff frames its injury in large part based upon the injury inflicted upon

 Pastor Wilson by the criminal summons. Id. at 20–21 (“Lighthouse has been explicitly targeted,

 singled out, and punished for participating in an in-person religious gathering . . . . Lighthouse has

 suffered and is suffering irreparable injury by having its Pastor criminally sanctioned . . . .” (em-

 phasis added)). Just as the interests of a theater and its employees are intertwined regarding the

 seizure of the theater’s explicit films and the prosecution of the theater’s employees for showing

 those films (see Hicks, 422 U.S. at 348–49), so too is there an intertwining of the interests of a

 church and its pastor regarding restrictions on a church’s ability to host large religious worship

 services and the criminal prosecution of the church’s pastor for holding a large religious worship

 service.




                                                  15
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 16 of 20 PageID# 495



        The relief sought by Plaintiff “works the sort of practical interference with an ongoing state

 criminal proceeding that Younger counsels against.” Cinema Blue, 887 F.2d at 53. Were this

 Court to rule in Plaintiff’s favor on the merits, “its practical effect [would be] to raise the specter

 of a federal pre-judgment” that the prosecution of Pastor Wilson is unconstitutional, which then

 “must be taken into account” by the state court presiding over Pastor Wilson’s case. Id.; see also

 Hill v. Courter, 344 F. Supp. 2d 484, 493 (E.D. Va. 2004) (noting that counsel for the plaintiff

 “conceded . . . that were [the plaintiff] to succeed in federal court on such a claim, he would seek

 to use the favorable federal judgment to persuade the state court to adopt similar reasoning”).

 Plaintiff appears to have been motivated to file this federal lawsuit because its Pastor was issued

 a criminal summons. See Reply at 15–16 (arguing that Pastor Wilson’s inability to “bring his own

 claims at this time because the Commonwealth has ongoing criminal proceedings against him” is

 a hindrance that should permit Plaintiff to bring these claims on his behalf under the theory of

 associational standing). This is “the kind of interference that Younger v. Harris . . . and related

 cases sought to prevent.” Cinema Blue, 887 F.2d at 53 (quoting O’Shea v. Littleton, 414 U.S. 488,

 500 (1974)).

        The remaining Younger factors are satisfied. There is no doubt that important state interests

 are implicated because the Commonwealth has implemented the challenged Orders in response to

 a deadly pandemic. See Colonial First Props., LLC v. Henrico Cty., 166 F. Supp. 2d 1070, 1081

 n.5 (E.D. Va. 2001) (noting that important states interests are implicated where a challenged law

 or ordinance “furthers a substantial government interest” and is designed “to provide for the public

 health, safety, and morals”).

        And the party to the state proceeding—whose interests are substantially intertwined with

 those of Plaintiff—has an adequate opportunity to raise the identical constitutional claims in the



                                                   16
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 17 of 20 PageID# 496



 state proceeding.3 “[S]tate courts often are called upon to decide emotionally charged, politically

 sensitive issues, most of which involve serious consequences. . . . [And] nothing . . . suggests that

 the constitutional issues will receive [anything] other than a full and fair hearing by an unbiased

 judicial officer” presiding over the state proceedings. Id. at 1083. “[T]his Court [presumes] that

 state courts provide a forum where defendants may vindicate federal constitutional rights . . . .

 Any denial of [a federal constitutional right] is obviously subject to challenge in the state courts

 by some appropriate device,” and ultimately to constitutional review by the United States Supreme

 Court. Id. (citing Cinema Blue, 887 F.2d at 54).

        Plaintiff’s possible inability to obtain the declaratory and injunctive relief it seeks in the

 state court proceedings does not preclude Younger abstention. Id. “Younger requires only that

 there be an opportunity to be heard on the constitutional challenges in a pending state proceeding.”

 Id. This requirement is satisfied. The conditions for abstention exist here, and the Court recog-

 nizes that it should abstain from issuing the declaratory and injunctive relief sought by Plaintiff

 unless one of the recognized Younger exceptions applies.

        Where Younger applies, a federal court may nevertheless intervene with state proceedings

 “in cases of proven harassment or prosecutions undertaken by state officials in bad faith without

 hope of obtaining a valid conviction and perhaps in other extraordinary circumstances where ir-

 reparable injury cane be shown . . . .” Perez v. Ledesma, 401 U.S. 82, 85 (1971). “[T]he mere

 possibility of erroneous application of constitutional standards will usually not amount to the




 3
         The party to the state proceeding may also be able to bring the Virginia Religious Freedom
 Act Claim before the state court, which Plaintiff is likely prevented from asserting in federal court.
 See Va. Code § 57-2.02(D) (providing that “[a] person whose religious exercise has been burdened
 by government in violation of this section may assert that violation as a claim or defense in any
 judicial or administrative proceeding and may obtain declaratory and injunctive relief from a cir-
 cuit court . . . .”).
                                                  17
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 18 of 20 PageID# 497



 irreparable injury necessary to justify” federal interference in state proceedings. Dombrowski v.

 Pfister, 380 U.S. 479, 484–85 (1965). Rather, “extraordinary circumstances” may exist “where

 the challenged statute is flagrantly and patently violative of express constitutional prohibitions in

 every clause, sentence and paragraph . . . .” Huffman v. Pursue, Ltd., 420 U.S. 592, 602 (1975)

 (emphasis added) (quotation omitted).

         These exceptions are inapplicable here. There is no evidence that this prosecution was

 undertaken for the purpose of harassing Plaintiff or its Pastor, or that it has been undertaken with-

 out hope of obtaining a valid conviction. And, as recognized in this Court’s previous Order on

 Plaintiff’s Motion for a TRO and Preliminary Injunction, the Governor’s Orders are not “flagrantly

 and patently violative of express constitutional prohibitions . . . .” Id.; see Order at 9–33, ECF No.

 16. The Court cannot identify any other extraordinary circumstances calling for federal interven-

 tion at this time.4 Therefore, the exceptions to Younger are inapplicable.

         Plaintiff’s Motion for a TRO and Preliminary Injunction was denied previously because it

 failed to show likelihood of success on the merits, that the balance of the equities tips in its favor,

 or that preliminary injunctive relief is in the public interest. Order at 9–33, ECF No. 16. The

 Court further acknowledges that a preliminary injunction is also inappropriate under Younger and

 its progeny. For these reasons, the motion seeking an injunction pending appeal must be denied.5



 4
          Although the existence of a pandemic might be considered extraordinary, it does not call
 for federal intervention in state proceedings. If anything, the once-in-a-century nature of a pan-
 demic strengthens the important state interests that counsel against federal intervention.
 5
          Because the Court finds that abstention is warranted in this case, it will not rule on the issue
 of standing in deciding this Motion. Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S.
 422, 431 (2007) (noting that courts need not “decide whether the parties present an Article III case
 or controversy before abstaining under Younger v. Harris”). However, the Court notes that Plain-
 tiff likely has direct standing to sue.
          “When a preliminary injunction is sought, a plaintiff’s burden to demonstrate standing ‘will
 normally be no less than that required on a motion for summary judgment.’” Cacchillo v. Insmed,
 Inc., 638 F.3d 401, 404 (2d Cir. 2011) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 907 n.8
                                                    18
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 19 of 20 PageID# 498




 (1990) (Blackmun, J. dissenting)). The plaintiff “must ‘set forth by affidavit or other evidence
 specific facts, which for purposes of the preliminary injunction will be taken to be true.’” Aziz v.
 Trump, 234 F. Supp. 3d 724, 733 (E.D. Va. 2017) (quoting Cacchillo, 638 F.3d at 404) (alterations
 omitted).
         Defendant argues that Plaintiff has failed to submit any competent evidence establishing
 direct or associational standing. Resp. in Opp. at 14–15, ECF No. 39. Defendant is incorrect.
 “[A] verified complaint is the equivalent of an opposing affidavit for . . . purposes [of a preliminary
 injunction], when the allegations contained therein are based on personal knowledge.” Williams
 v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991) (emphasis in original). The Complaint filed in this
 case is a Verified Complaint based on the personal knowledge of Kevin Wilson, the Pastor of
 Lighthouse Fellowship. See Verified Compl. at 50, ECF No. 1. The Court has competent evidence
 to consult in determining whether Plaintiff has established standing to sue.
         In determining whether an institutional or organizational plaintiff has direct standing to
 sue, “a court conducts the same inquiry as in the case of an individual . . . .” Md. Highways
 Contractors Ass’n, Inc. v. Maryland, 933 F.2d 1246, 1250 (4th Cir. 1991). The Court evaluates
 whether the plaintiff has established injury, traceability, and redressability. S. Walk at Broadlands
 Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 182 (4th Cir. 2013).
         The United States Supreme Court has “recognized that First Amendment protection
 extends to corporations.” Citizens United v. Fed. Election Com’n, 558 U.S. 310, 342 (2010)
 (collecting cases). And the Supreme Court has at least implied that non-profit corporations have
 free exercise rights under the First Amendment. See Burwell v. Hobby Lobby, 573 U.S. 682, 707–
 08 (2014) (noting that “protecting the free-exercise rights of corporations . . . protects the religious
 liberty of humans who own and control those companies” and remarking that the Supreme Court
 has entertained First Amendment challenges brought by non-profit corporations) (citing Hosana-
 Tabor Evangelical Lutheran Church and Sch. v. EEOC, 565 U.S. 171 (2012); and Church of the
 Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520 (1993)).
         Plaintiff asserts in its Verified Complaint that it has “sincerely held religious beliefs . . . that
 followers of Jesus Christ are not to forsake the assembling of themselves together, and that they
 are to do so even more in times of peril and crisis.” Verified Compl. at 23, ECF No. 1. Plaintiff
 further asserts that because of the Governor’s Orders, it “has been forced to self-censor, cease its
 religious worship services, and violate its sincerely held religious beliefs.” Id. at 21.
         To the extent that the Governor’s Orders impact Plaintiff’s ability to assemble “followers
 of Jesus Christ,” host religious worship services, and spread its religious message to followers, an
 injury in fact to the First Amendment rights as asserted by Plaintiff appears to be sufficiently
 presented for purposes of Article III standing. The alleged injury is traceable to the Governor’s
 Orders, and would be redressed if the Governor’s Orders were enjoined. See W. Mohegan Tribe
 and Nation of New York v. New York, 246 F.3d 230, 233 (2d Cir. 2001) (finding injury in fact
 where Native American Tribe asserted that land use permitting requirement would “impact the
 Tribe’s ability to perform its religious ceremonies” on land with religious significance).
         In the event of future challenges to Plaintiff’s standing, the Parties are REQUESTED to
 more fully address: (1) whether Plaintiff as an entity may assert First Amendment rights; and (2)
 whether Plaintiff can suffer injury to those rights sufficient for standing if it is not being subjected
 to criminal penalties.


                                                     19
Case 2:20-cv-00204-AWA-RJK Document 49 Filed 05/21/20 Page 20 of 20 PageID# 499



 IV.     CONCLUSION

         For the foregoing reasons, Plaintiff’s Emergency Motion for an Injunction Pending Appeal

 (ECF No. 18) is DENIED. The Clerk is REQUESTED to forward a copy of this Order to counsel

 of record for all parties.

         IT IS SO ORDERED.



                                                                      /s/
                                                           Arenda L. Wright Allen
                                                          United States District Judge
 May 21, 2020
 Norfolk, Virginia




                                                20
